    Case 16-25095             Doc 55     Filed 01/16/19 Entered 01/16/19 23:27:27                   Desc Imaged
                                         Certificate of Notice Page 1 of 2
Form definmgt

                                      UNITED STATES BANKRUPTCY COURT
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604



In Re:
                                                                 Case No. 16−25095
                                                                 :
Victoria L Gieske                                                Chapter : 7
5274 Eastwood Ct                                                 Judge :   Pamela S. Hollis
Plainfield, IL 60586
SSN: xxx−xx−4508 EIN: N.A.




                 NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 7 OR CHAPTER 11 CASES
                             OF REQUIRED DOCUMENT FOR DISCHARGE

      Unless an approved Personal Financial Management Course Provider has notified the Court that you have
completed the course, you must complete and file Certification About a Financial Management Course (Official Form
423) pursuant to Bankruptcy Rule 1007(b)(7). Please include the certificate number on Official Form 423 or attach
the certificate you received from the approved Personal Financial Management Course Provider.
    A list of "Approved Debtor Education Providers" is available at the U.S. Trustee's website at
www.justice.gov/ust/eo/bapcpa/ccde/index.htm.

         Official Form 423 is available at our website at www.ilnb.uscourts.gov/Forms/

      You must file Official Form 423 within 60 days after the first date set for the meeting of creditors under § 341.
If you do not file Official Form 423, your case will be closed without a discharge. You will still be liable for the debts
you owed before filing. If you subsequently file a Motion to Reopen, you must pay the reopening fee.

         If you are represented by an attorney, please contact your attorney for guidance.

         If you have any questions about submitting the form, please call 312−408−5000.



                                                              FOR THE COURT




Dated: January 12, 2019                                       Jeffrey P. Allsteadt, Clerk
                                                              United States Bankruptcy Court
          Case 16-25095            Doc 55       Filed 01/16/19 Entered 01/16/19 23:27:27                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-25095-PSH
Victoria L Gieske                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 14, 2019
                                      Form ID: definmgt                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2019.
db             +Victoria L Gieske,   5274 Eastwood Ct,   Plainfield, IL 60586-7098

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 12, 2019 at the address(es) listed below:
              Gerald Mylander     on behalf of Trustee Glenn B Stearns mcguckin_m@lisle13.com
              James A Webb    on behalf of Creditor    Wesmere Country Club Association jim@keaycostello.com
              James M Philbrick    on behalf of Creditor    Ally Financial Inc. f/k/a GMAC Inc.
               jmphilbrick@att.net
              Laura A. Hrisko    on behalf of Creditor    PNC Bank, National Association ND-Two@il.cslegal.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter N Metrou    trustee7@metandnem.com, met.trustee7@att.net,pmetrou@ecf.epiqsystems.com
              Rachael A Stokas    on behalf of Creditor    PNC Bank, National Association ND-Two@il.cslegal.com
              Ronald D Cummings    on behalf of Debtor 1 Victoria L Gieske bankruptcylawyer@sbcglobal.net,
               atty_cummings@bluestylus.com;d.rr70829@notify.bestcase.com
                                                                                              TOTAL: 8
